Citation Nr: 1610372	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-28 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to an increased rating for post-operative residuals of left knee disability, currently evaluated as 30-percent disabling for the limitation of motion (LOM) on extension symptoms.
 
2.  Entitlement to an initial compensable rating for the period prior to May 22, 2015, and higher than 10 percent from that date forward, for the LOM on flexion symptoms of the post-operative residuals of left knee disability.

3.  Entitlement to a compensable rating for non-LOM symptoms of post-operative residuals of left knee disability, to include the propriety of restoration of a compensable rating.
 
4.  Entitlement to an increased rating for LOM on flexion symptoms of right knee disability, currently evaluated as 10-percent disabling.

5.  Entitlement to an initial compensable rating for the period prior to May 22, 2015, and higher than 30 percent from that date forward for LOM on extension symptoms of right knee disability.
 
6.   Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to November 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966. 

This appeal to the Board of Veterans' Appeals  (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  In August 1994, the RO denied entitlement to an increased rating for the left knee disability. 

In May 1997, the Board remanded the left knee disability appeal for further development.  While on remand, in an October 1998 rating decision, the RO awarded an increased rating from 10 to 30 percent for the left knee disability, effective in February 1994.  In a letter dated in October 1998, the RO informed the Veteran that it considered the increase a full grant of the benefits sought on appeal.  This was noted in the Supplemental Statement of the Case (SSOC), and the case was not returned to the Board.  This was not a grant of the maximum benefit available by law and the Veteran did not indicate that he wanted to limit his appeal to a benefit less than the maximum; hence the appeal has remained pending.  A.B. v. Brown, 6 Vet. App. 35 (1993).

A June 2005 rating decision continued the existing 30-percent rating for the LOM on extension component, left knee; granted service connection for LOM due to osteoarthritis with a noncompensable rating, left knee; and, denied an increased rating for the right knee. A January 2008 rating decision-in pertinent part, denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal of those determinations.

In December 2014, the Board remanded the claim for further development.  In a June 2015 rating decision, the to the Appeals Management Center (AMC) granted service connection for PTSD with an initial 70-percent rating, effective in January 2007.  The Veteran has not appealed either the initial rating or effective date.  Hence, the PTSD issue is no longer before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a TDIU for the period prior to January 8, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 10 percent rating under Diagnostic Code (DC) 5257 for more than 20 years when the RO changed the DC under which he was rated to DC 5210-5261.

2.  The termination of the 10-percent rating under DC 5257 was not proper.

3.  The Veteran was in receipt of a 30 percent total rating under DC 5257 for more than 10 but less than 20 years when the RO changed the DC under which he was rated from 5257 to DC 5210-5261.

4.  The post-operative residuals of left knee disability have not been manifested by recurrent subluxation or moderate lateral instability during the rating period on appeal.

5.  The post-operative residuals of left knee disability has manifested with LOM on extension of no worse than -15 degrees; LOM on flexion of no less than 0 to 45 degrees; and,

6.  The Veteran has had two residual surgical scars that are painful on examination since May 29, 2013.

7.  Prior to May 22, 2015, the right knee disability manifested with painful noncompensable LOM on flexion and extension; LOM on extension of -10 degrees or more, or LOM on flexion of 0 to 45 degrees or less did not manifest.  As of May 22, 2015, it manifested with compensable LOM on extension and continued noncompensable LOM on flexion.

8.  The Veteran has met the percentage requirements for TDIU since January 8, 2007, and his service-connected disabilities have precluded gainful employment since that date.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for lateral instability, post-operative left knee disability, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, DC 5257 (2015).

2.  The criteria for a rating higher than 10 percent for non-LOM symptoms of, post-operative left knee disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.71a, DC 5257.

3.  The requirements for an initial evaluation higher than 10 percent for LOM on flexion, post-operative left knee disability, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5210-5260 (2015).

4.  The requirements for an evaluation higher than 20 percent for LOM on extension, post-operative left knee disability, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5210-5261 (2015).

5.  The requirements for an initial evaluation of 10 percent for residual surgical scars painful on examination are met, effective May 29, 2013.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.118, DC 7804 (2015).

6.  The requirements for an evaluation higher than 10 percent for LOM on flexion, right knee are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5210-5260.

7.  The requirements for a separate compensable evaluation for LOM on extension, right knee, for the period prior to May 22, 2015 are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5210-5261.

8.  The requirements for an initial evaluation higher than 30 percent for LOM on extension, right knee, for the period beginning on May 22, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5210-5261.

9.  The criteria for TDIU have been met since January 8, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2005 rating decision, via a March 2005 letter, the RO provided the Veteran with time- and substantially content-compliant VCAA notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  The letter was not fully content-compliant, as it did not inform the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither did it inform the Veteran of the rating criteria applicable to his disabilities for which he sought increased ratings.  See Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008) (Vazquez I).  The Board, however, finds the omission was not prejudicial to the Veteran.

First, the Statement of the Case (SOC) informed the Veteran of the rating criterial for his disabilities.  In July 2007, he received full content-compliant VCAA notice in connection with other claims that he filed.  Third, in a July 2009 letter, the RO provided the Veteran with comprehensive Dingess/Hartman and Vazquez-Flores notice.  Further, the claims were reviewed de novo as noted in the July 2009 Supplemental SOC (SSOC), which cured any time-of-notice error and rendered it harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  Fourth, and last, the Court Of Appeals for the Federal Circuit modified the Vazquez-Flores holding of the Court Of Appeals For Veterans Claims, see 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) (Vazquez II); and, neither the Veteran nor his representative asserted any specific prejudice as a result of the errors.  Hence, the Board finds the VCAA notice requirements were complied with.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (prejudice not presumed from notice-type errors).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's treatment records are in the claims file.  The RO inquired of the Social Security Administration for any records extant related to the Veteran and was informed that any records related to the Veteran had been destroyed.  

The Board remand was to undertake for additional development, to include current examinations.  The Veteran was afforded the additional examinations.  The scar examiner did not review records, but considered an accurate history and provided findings necessary to rate the disability.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claims; and, suggested specific evidence he might seek that would support and prove his claims.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.


Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic 

Diagnostic Codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Staged ratings are possible in increased and initial ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Restoration of Rating

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).

Discussion

A May 1976 rating decision reflects that, due to a left knee injury sustained while playing basketball, the Veteran underwent a left medial meniscectomy.  On VA examination, the left knee exhibited full range of motion (ROM) but marked relaxation of the media1, collateral and anterior cruciate ligaments.  The rating board assigned a 10-percent rating under DC 5257, effective December 2, 1975.  Hence, as of December 1995, the rating had been in effect for 20 years.  An October 1998 rating decision granted an increase from 10 to 30 percent: 20 percent for LOM on extension and 10 percent for pain, both effective February 16, 1994.  Although the reasons and bases clearly reflect that the increase was based on LOM, the RO assigned the increase under DC 5257.

In a June 2005 rating decision, the RO continued the 30-percent rating but recoded the left knee injury from DC 5257 to DC 5010-5261, which is based on LOM.

The facts in this case are similar to those considered by the Court in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In that case the Veteran had been in receipt of a 10-percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261 and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating.

In the instant appeal, as just noted, the 10-percent rating under DC 5257 was in effect for more than 20 years when it was discontinued.  Under 38 C.F.R. § 3.951(b), as interpreted in Murray, the discontinuance was improper and the rating is restored.  The same does not hold true for the rating higher than 10 percent, as it was in effect for less than 20 years, approximately 10 years, 6 months, at the time of the June 2005 rating decision.  Further, as set forth in the discussion of the evidence below, the medical evidence has demonstrated the absence of instability since 1998.  Hence, restoration of the 10-percent rating under DC 5257 makes the Veteran whole for the entire period for which he was improperly denied compensation.  Id.; see Murray, 24 Vet. App at 426-28.  This action does not impact the separate rating based on LOM, as both are permissible where supported by the evidence.  See VAOPGCPREC No. 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.

DC 5010 rates arthritis due to trauma, which is rated under the criteria for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

Under VA regulations, normal ROM for the knee is 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II. The General Counsel, VA, has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable LOM on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

General Overview

In the interest of brevity in setting forth the medical evidence, the Board sets forth here, the Veteran's reported lay history of his disability and his symptoms, to include as he testified at the hearing, as they have been quite consistent over the years.  The Board will not repeat them below when setting forth the findings at the various medical examinations.

As noted earlier, the Veteran injured his left knee in service and required a medial meniscectomy.  He has experienced constant left knee pain ever since, which has progressively worsened.  He has experienced constant pain, which he assessed as up to 9/10 severity, stiffness, swelling, occasional locking after prolonged sitting, and giving away.  The disability has restricted his ability to stand or walk for prolonged periods; and, has impacted his ability to attend to his activities of daily living.  As one medical examiner noted during an examination, the Veteran "is not a malingerer"; the left knee imposes severe disability.  Due to the impact of the bilateral knee disability, the Veteran must use his upper extremities to aid in sitting and standing.  He showers in lieu of bathing because he cannot lower himself into a bathtub.  He has used over-the-counter analgesics for pain relief.  The Veteran also has reported occasional use of an over-the-counter brace when he anticipated prolonged walking or standing.  The Veteran also reported having undergone drainage of fluid from the knee.  He resides alone in a single-level home.

The evidence of record shows that the Veteran has reported a similar history and symptoms as concerns the right knee, but he has assessed the constant pain as less severe.  On average, the Veteran has reported 5-7/10 of the right knee, and it has not locked or given away.  As might be expected, the Veteran reported that he has favored the left knee over the years, relying more on the right knee.

By way of history, as noted in the Introduction, the RO complied with the May 1997 Board remand and notified the Veteran of that fact.  VA received the Veteran's current claim for increased ratings in January 2005.  Hence, that is the start of the current appeal period, though relevant evidence up to one year earlier has been considered.  See 38 C.F.R. § 3.400(o).

The April 2005 examination report reflects that the examiner did not review the claims file, but did note review of the Veteran's electronic records back to 1998.  Further, the examiner took and recorded the Veteran's reported lay history of his disability.  The examiner observed the Veteran to have a stable gait with a slight limp that favored the left knee.  Physical examination revealed no redness, warmth or effusion, but a significant bony deformity, left greater than right, with some varus deformity on the left knee noted.  Two well-healed scars were noted medial to the left patella.  There was moderate tenderness medial to the patella.  ROM testing revealed a lack of extension of 10 to 15 degrees and active flexion to 45 degrees.  Passive flexion produced pain at 60 degrees, and ended at 70 degrees due to intolerable pain.  The Veteran could deep knee bend only to 60 degrees due to pain. Strength against resistance was 2/5.  Repetitive-use testing revealed active flexion to 50 degrees, and passive to 75 degrees.  There was no change in strength or coordination.  The Veteran reported that it was a "bad day" for him, as on his best days he could flex up to 90 degrees.

As concerns the right knee, ROM was 0 to 75 degrees with pain.  Passive flexion was to 90 degrees.  Strength was 3/5.  Repetitive-use testing revealed full extension and active flexion to 85 degrees, and passive to 100 degrees.  X-rays were interpreted as having shown severe advanced osteoarthritis on the left significant genu varus configuration, and moderately advanced osteoarthritis on the right.

The examiner noted that ligament testing was difficult secondary to LOM and pain; but, to the extent that testing was conducted, the ligaments appeared stable.
The June 2005 rating decision reflects that, upon receipt of the examination report, the RO essentially continued the findings and rating of October 1998, except for assigning the left knee rating under DC 5210-5261 instead of 5257.  Specifically, the RO assigned 20 percent for the LOM on extension, and an additional 10 percent for pain for a total rating of 30 percent.  The rating decision also granted service connection for LOM on flexion with a noncompensable rating.  The reasons and bases reflect that the RO opted to rely on the ROM values of the repetitive-use testing, as well as the fact that the Veteran reported that on his good days his ROM was better.

The purpose of repetitive-use testing is to reveal any additional functional loss due to pain, fatigue, etc., to include due to flare-ups.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  As the objective findings on clinical examination indicated, however, the Veteran's left knee appeared to improve on use or, to use a common phrase, as he warmed up or loosened the joint.  The fact that there was pain throughout the motion of the left knee does not garner the minimum compensable rating, however, see Mitchell, 25 Vet. App. 32; 38 C.F.R. § 5.59, because the Veteran already had a compensable rating for LOM on extension.  The Board also notes that at a March 2006 orthopedic consult, the left knee exhibited ROM of 8 to 130 degrees.  Thus, as noted later in this decision, left knee ROM on flexion has been consistently better than to 45 degrees.  Hence, the Board finds that the right knee more nearly approximated the assigned noncompensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.71a, DC 5260.  A higher rating was not met or approximated in either plane, as ROM on extension was better than -20 degrees, and repetitive-use testing did not reveal additional loss of ROM but improved ROM.  See 38 C.F.R. §§ 4.40, 4.45.

As concerns the right knee, the objective findings on clinical examination revealed normal extension to 0, and noncompensable LOM on flexion of 75 degrees.  38 C.F.R. § 4.71a, DC 5260.  Further, repetitive-use testing did not reveal additional loss of ROM.  Hence, the right knee continued to more nearly approximate the assigned 10-percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260.

The findings on clinical examination did not reveal a factual basis for a higher rating based on instability or painful residual scars.  See 38 C.F.R. § 4.71a, DC 5257; 4.118, DC 7804.

At the March 2006 orthopedic assessment, in addition to the ROM values noted, the left knee exhibited mild effusion and positive patellofemora1 crepitus.  The right knee exhibited ROM of 3 to 130 degrees.  The examiner also noted that the ligaments of the knees were stable.  Hence, the objective findings show that higher ratings were not met or approximated.  The examiner also noted that he offered the Veteran a left total knee replacement, but the Veteran declined.  The examiner also noted that he did not recommend a brace because the Veteran denied instability.

Another examination was conducted in August 2008.  The examination report reflects that the examiner observed that the Veteran walked slowly to the examination room with the aid of a handrail in the hallway for stability.  The examiner noted a bilateral varus deformity despite the fact the Veteran was clothed.  Physical examination revealed the left knee as enlarged as compared to the right but no erythema or warmth.  There was moderate effusion, and tenderness throughout the greater joint, superiorly and medially, with direct pressure on the patella.  There also were two well healed scars medial to the left knee.  ROM was 15 to 120 degrees, with onset of pain at 90 degrees.  Strength was 5/5.

Physical examination of the right knee revealed mild tenderness along the joint line but no effusion or erythema.  ROM was 0 to 130 degrees, and strength was 5/5.

X-rays were interpreted as having shown progression of the arthritis in each knee since March 2006.  The examiner's diagnoses were in accord with the examination and X-ray findings.

The objective findings on clinical examination show that each knee continued to manifest at the same rate of disability.  38 C.F.R. § 4.10.  Higher ratings were not met or approximated, as the left knee ROM was better than 20 to 45 degrees, and the right was better than 10 to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM, see 38 C.F.R. §§ 4.40, 4.45; and, the examiner noted that McMurray's sign was negative bilaterally.  Instability was not noted in either knee.  Hence, there is no factual basis for a higher rating on the basis of instability under DC 5257.  The Board notes the examiner's comment on the X-ray findings of progression of the arthritis in each knee.  Nonetheless, that progression did not result in additional functional loss, as reflected in the ROM findings.  See Mitchell, 25 Vet. App. 32.

VA outpatient records do not reflect any entries between August 2008 and May 2013 that would indicate a factual basis for higher ratings.  The May 2013 examination report reflects that the Veteran reported that he still did not use any assistive devices.  Physical examination of the left knee revealed mild effusion and positive patellofemoral crepitus.  There was tenderness to palpation of each knee.   ROM for each knee was 0 to 90 degrees without objective evidence of pain.  The examiner assessed the Veteran's functional loss as less movement than normal; weakened movement; excess fatigability; incoordination; swelling; instability of station; disturbance of locomotion; and,  interference with sitting, standing, and weight-bearing.

The objective findings on clinical examination show that each knee continued to manifest at the previously assigned rate as of the May 2013 examination.  A higher rating was not met or approximated, as ROM on extension was full for each knee, and ROM on flexion was greater than 0 to 45 degrees.  Further, repetitive-use testing revealed no additional loss of ROM for either knee.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also noted that to opine of functional loss during flare-ups, etc., without direct observation of the Veteran during such episodes, would be speculative.  Further, the examination report reflects that the symptomatology of either knee is not so severe so as to constitute loss of use of the extremity.  Hence, the criteria for special monthly compensation (SMC) are not met. See 38 C.F.R. § 4.63. 

The objective findings on clinical examination also revealed that each knee was stable in all planes.  Further, the Veteran denied any episodes of subluxation, and there were no objective finding of such.  Hence, there is no factual basis for a higher rating for the non-LOM symptoms.

The examiner noted that the left knee residual surgical scars were tender on examination.  Hence, the criteria for a separate rating for residual scar, painful on examination, were met as of the date of the examination, May 29, 2013.  38 C.F.R. § 4.118, DC 7804.

Pursuant to the December 2014 Board remand, another examination was conducted.  The May 2015 examination report reflects that the Veteran's reported history was consistent as set forth in the earlier General Overview.  The exception was that the Veteran reported constant use of a cane for assistance with ambulation.  Physical examination revealed generalized tenderness of the entire area of each knee and objective evidence of crepitus.  Patella compression test was positive.  ROM of the left knee was 25 to 90 degrees, and of the right, 20 to 125 degrees, both with objective evidence of pain throughout the movement.  Strength was 5/5 in each knee, and there was no evidence of ankylosis.

Upon receipt of the examination report, in a June 2015 rating decision, the AMC continued the left knee 30-percent rating for LOM on extension, and granted a 10-percent rating for LOM on flexion.  Although the examination findings revealed ROM on flexion greater than 0 to 45 degrees, the AMC granted the 10-percent rating on the basis of painful motion.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.59.  As concerns the right knee, service connection for LOM on extension was granted with an initial 30-percent rating, effective the date of the examination, May 22, 1015.  See 38 C.F.R. § 3.400(o).

The Board finds that the actions noted in the June 2015 rating decision are in accord with the evidence of record.  Higher ratings were not met or approximated, as LOM on extension of the left knee was not greater than -15 degrees, and LOM on flexion was not less than 45 degrees.  As concerns the right knee, LOM on extension was not -30 degrees or more, and LOM on flexion was not less than 45 degrees.  Further, the May 2015 examination report reflects that the examiner noted that repetitive-use testing did not reveal additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examination report also noted that the ligaments of both knees were stable in all planes.  Hence, a higher rating for instability was not met or approximated.  38 C.F.R. § 4.71a, DC 5257.  The report, as was the case with earlier examination reports, reflect that the Veteran's symptoms are not so severe so as to constitute loss of use of either knee.  Thus, the criteria for SMC for loss of use of an extremity are not met.  38 C.F.R. § 4.63.

The May 2015 examination report reflects that only two tender surgical scars were noted, which was the case at the May 2013 examination.  One or two scars which are painful warrant a 10-percent rating.  38 C.F.R. § 4.118, DC 7804.  Thus, there is no factual basis for a higher rating, as the examination findings revealed fewer than 3 scars.

The Board acknowledges the several examination findings and outpatient entries of effusion in the left knee.  Frequent episodes of "locking," pain, and effusion into the joint warrant a 20-percent rating when due to dislocated semilunar cartilage.  38 C.F.R. § 4.71a, DC 5258.  The various examination findings did not attribute the Veteran's effusion to dislocated cartilage.  Indeed, as noted earlier in the discussion of the history of the Veteran's left knee disability, he underwent a medial meniscectomy; and, post-operative cartilage symptoms warrant a 10-percent rating.  38 C.F.R. § 4.71a, DC 5259.  Thus, the Board finds that the left knee effusion did not constitute a basis for a higher rating for the LOM symptoms at any time during the rating period on appeal.  See generally VAOPGCPREC No. No. 9-98 (September 8, 1998) (LOM can be due to cartilage symptoms-so separate rating may not be indicated).

As noted earlier, the Veteran is entitled to a staged rating for any part of the reporting period where either knee, or both, manifested at a more severe rate.  See O'Connell, 21 Vet. App. 89, 91-92; Fenderson, 12 Vet. App. 119.  As set forth in the discussion of the evidence throughout the above decision, the AOJ allowed a staged rating where shown by the evidence.

As for referral for consideration of a higher rating on an extraschedular basis, the Veteran is in receipt of a TDIU as of January 8, 2007.  The purpose of an extraschedular rating is to fill any gap between the General Rating Schedule and a TDIU.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2015).  Since the Veteran is in receipt of a total rating, there is no gap to fill as concerns the period January 8, 2007 forward.  The period prior to that date is addressed below in the remand portion of the decision.

TDIU Prior to November 2, 2010 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Discussion

A June 2014 Board decision granted a total rating, effective November 2, 2010 which, at the time, was the earliest date the Veteran's total combined rating met the requirements for an allowance under the General Rating Schedule.  See 38 C.F.R. § 4.16(a).  

A June 2015 rating decision executed the Board's decision.  At the time of the Board's decision, however, a decision on the Veteran's PTSD claim was still pending.  As noted in the Introduction, the June 2015 rating decision also granted service connection for PTSD with a 70-percent rating, effective January 8, 2007, but did not adjust the effective date for the total rating as indicated by AOJ actions directed in the Board remand.  Hence, the Veteran met the criteria for schedular consideration of multiple disabilities as of that date.  Id.  

Inasmuch as the Board found the Veteran unemployable without the impact of PTSD, the presence of PTSD certainly solidifies that decision.  Hence, the Board finds that the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment as of January 8, 2007.  38 C.F.R. §§ 3.340, 4.16.
22708590
ORDER

Entitlement to an increased rating for the LOM on extension symptoms of post-operative residuals of left knee disability is denied.
 
Entitlement to an initial compensable rating for the LOM on flexion symptoms of the post-operative residuals of left knee disability period prior to May 22, 2015, and higher than 10 percent from that date forward, is denied.

Restoration of a 10-percent rating for non-LOM symptoms of left knee disability under DC 5257 is granted.

Entitlement to a rating higher than 10 percent for non-LOM symptoms of post-operative residuals of left knee disability is denied.

Entitlement to an increased rating for LOM on flexion symptoms of right knee disability is denied.

Entitlement to an initial rating higher than 30 percent for LOM on extension symptoms of right knee disability is denied.

Entitlement to an initial evaluation of 10 percent for two painful scars is granted, effective May 29, 2013, subject to the law and regulations governing the award of monetary benefits.
 
Entitlement to a TDIU is granted, effective January 8, 2007, subject to the law and regulations governing the award of monetary benefits.


REMAND

Prior to January 8, 2007, the sole disability for which the Veteran was service connected was his bilateral knee disability.  With restoration of the rating under DC 5257 and inclusion of the bilateral factor, his total rating for the period prior to January 8, 2007 was 47 percent, see 38 C.F.R. § 4.25, which is less than the single disability requirement of 60 percent for schedular consideration.  38 C.F.R. § 4.16(a).

The Board may not allow a total rating on an extraschedular basis in the first instance.  The Board may, however, either affirm a determination by the AOJ, or determine whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation (Director) is warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The December 2014 Board remand directed the AOJ to refer the case to the Director for consideration of a total rating on an extracshedular basis, see 38 C.F.R. § 4.16(b), for any period that the Veteran's total combined rating was less than the schedular requirement.  As the Veteran's representative noted in the September 2015 Informal Hearing Presentation, this was not done.  Failure to comply with a Board remand requires another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the file to the Director to determine if the Veteran's service-connected disability precluded him from obtaining and maintaining substantially gainful employment for any part, or entirety, of the period prior to January 7, 2007.

2.  If any benefit sought on appeal remains denied, issue an SSOC.  Then, if otherwise in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


